NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 18-3194
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                          DIANTHE MARTINEZ-BROOKS,

                                                  Appellant

                                    _____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        District Court No. 2-18-cr-00038-001
                       District Judge: Honorable Jose L. Linares

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 2, 2020

       Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges

                                (Filed: March 16, 2020)
                               _____________________

                                      OPINION*
                               _____________________


SMITH, Chief Judge.




 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pursuant to a written plea agreement, Dianthe Martinez-Brooks pleaded guilty to a

scheme to defraud the Newark Watershed Conservation and Development Corporation

(“NWCDC”) of honest services, money, and property through the use of interstate wire

transmissions, in violation of 18 U.S.C. §§ 2, 1343, 1346. Martinez-Brooks appeals from

the District Court’s judgment and sentence. Since Martinez-Brooks waived her right to

appeal, we will affirm.

       Because Martinez-Brooks’s plea agreement contained an appellate waiver, we focus

our analysis on the enforceability of that waiver.1 We will enforce an appellate waiver

“where [1] the issues on appeal fall within the scope of the waiver and [2] the defendant

knowingly and voluntarily agreed to the waiver, unless [3] enforcing the waiver would

work a miscarriage of justice.” United States v. Castro, 704 F.3d 125, 135 (3d Cir. 2013)

(alterations in the original) (internal quotation marks omitted).

       First, Martinez-Brooks claims that the District Court inappropriately applied a four-

point enhancement under U.S.S.G. § 2C1.1(b)(3) because the NWCDC was not a public

entity. This issue, however, falls within the scope of the appellate waiver for several

reasons: (1) Martinez-Brooks stipulated to the use of U.S.S.G. § 2C1.1(b)(3); (2) she

waived the right to appeal if she received a sentence below a stipulated range, which she

did; and (3) she waived the right to challenge any stipulation that the District Court

accepted.


1
 This appeal is from a final sentence and judgment in a criminal case. The District Court
had jurisdiction under 18 U.S.C. § 3231. This Court has jurisdiction pursuant to 28 U.S.C.
§ 1291 and 18 U.S.C. § 3742(a).
                                              2
       Second, the record indicates that Martinez-Brooks knowingly and voluntarily

waived her appellate rights. To hold that an appellate waiver was knowing and voluntary,

this Court must be “satisfied that the district court inform[ed] the defendant of, and

determine[d] that the defendant underst[ood] . . . the terms of any plea-agreement provision

waiving the right to appeal or to collaterally attack the sentence.” United States v. Mabry,

536 F.3d 231, 239 (3d Cir. 2008) (alterations in the original) (internal quotation marks

omitted). The written plea agreement and hearing transcript demonstrate that Martinez-

Brooks understood the waiver. The District Court engaged in a thorough and detailed plea

colloquy with Martinez-Brooks before accepting the guilty plea, including an examination

of whether Martinez-Brooks appreciated the nature of the appellate rights being waived.

Martinez-Brooks told the District Court that she understood the consequences of her

waiver, and the District Court was satisfied that she understood her rights. We agree and

therefore conclude that the waiver was knowing and voluntary.

       Third, we discern no error that amounts to a miscarriage of justice.2

       We will therefore affirm the District Court.3




2
  We consider the following factors when determining whether the waiver results in a
miscarriage of justice: “[T]he clarity of the error, its gravity, its character (e.g., whether it
concerns a fact issue, a sentencing guideline, or a statutory maximum), the impact of the
error on the defendant, the impact of correcting the error on the government, and the extent
to which the defendant acquiesced in the result.” United States v. Khattak, 273 F.3d 557,
563 (3d Cir. 2001) (alterations in the original).
3
  Appellant’s reliance on Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018), is
misplaced. Rosales-Mireles is about Rule 52(b), not appellate waiver. Moreover, the
double-counting mistake in Rosales-Mireles is unlike the alleged error in this case.
                                               3